Hyman, C. J.
Jean Batiste Francois Boisdoré opposed the application of Theodule Drouet to be appointed curator of the vacant succession of Louise Hardoin, deceased, on the ground that he, Boisdoré, was a creditor of the deceased, and, as such, had a better right than Drouet to. be appointed.
He prayed that Drouet’s application be rejected, and that he beap-. pointed curator.
The Court rendered judgment sustaining Boisdoré’s opposition ; from this judgment Drouet appealed.
The deceased, while living, was interdicted, and a curator was appointed for her.
This curator borrowed money from Boisdoré to enable him to pay a debt of his ward.
The money was applied by the curator to the payment of the debt;
It is not pretended that the money was .borrowed by authority of the Judge, or on the advice of a family meeting. -
The law declares that a curator of an interdicted person can not borrow money for such person without the authority of the Judge, granted on the advice of a family meeting; and it further declares that whatever is done, in contravention of its prohibition, is void. See Civil Code, Arts. 402, 318, 12.
The interdicted person was not benefited by the loan. The extinguishment of the debt by the curator, with the money borrowed, gave him, the curator, not the opponent, a right to claim of his ward the amount, as an advance made to her.
*26The opponent can not, therefore, invoke the equitable principle of the law, that no one shah enrich himself at the expense of another.
The manner in which the money was borrowed being prohibited, opponent did not become, by the loan, a creditor of the interdicted person.
He has shown no better right in law than Drouet to be appointed curator of the vacant estate.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed; that the appointment of Jean Batiste Francois Boisdoré, curator of the vacant succession of Louise Hardoin, deceased, be annulled.
It is further ordered, adjudged and decreed, that Theodule Drouet be appointed curator of said vacant estate, on his complying with therequirements of the law.